PER CURIAM.
The defendant appeals his sentence imposed after violation of probation. With a one-cell bump for the violation of proba*1010tion, the trial court's sentence, 4¾⅛ years’ incarceration, is within the permissible range. The trial court, however, did not allow credit for time served on another offense for which the defendant had received an incarcerative sentence at the same time he was sentenced to probation for this offense. The trial court followed our holding in State v. Tripp, 591 So.2d 1055 (Fla. 2d DCA 1991). The supreme court recently reversed that decision. Tripp v. State, 622 So.2d 941 (Fla.1993).
Accordingly, we reverse and remand for a determination of credit for time served, following the supreme court’s decision in Tripp.
PARKER, A.C.J., and ALTENBERND and BLUE, JJ., concur.